Cook, J.,
delivered the opinion of the court.
When this case was reversed generally the attention of the court was not directed to the fact that there was no evidence tending to show that the Bolinger Franklin Lumber Company had any interest in or control over the “antiquated locomotive” charged with setting fire to the building and its contents.
The suggestion of error, among other things, submits that the trial court was manifestly right in directing a verdict for the lumber company.
We are satisfied that we were in error in so far as the judgment of the court directing a verdict for the lumber company is concerned. So this suggestion of error is. sustained, and the judgment of the lower court is affirmed.
We have carefully re-examined the record, and adhere to our former opinion touching the liability of the railroad company. This was a question of fact, and should be submitted to the jury.
It follows that the suggestion of error of the railroad company will be overruled.

Overruled.